DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 12-18 are pending.
Claim 11 is canceled.

Response to Amendment
The amendments to the (specifications, claims) filed on May 05, 20221 have been entered. Claims 1-10 and 12 -18 are pending. 

Allowable Subject Matter
Claims 1-10 and 12-18 are allowed. Independent claims 1, 13 and 18 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a crimp contact for crimping a conductor, comprising: a crimp flank enclosing the conductor after crimping; a structured region in a front region of the crimp contact arranged between the receiving end and the front end, the structured region increases a friction of an engagement between an upper edge of the crimp flank and an inner side of the crimp flank during crimping, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for manufacturing a crimp contact, comprising: providing a crimp contact having a crimp flank enclosing the a conductor after crimping, a receptacle receiving the conductor and extending in a longitudinal direction of the crimp contact up to a receiving end, the crimp flank extends in the longitudinal direction over the receiving end up to a front end, a front region of the crimp contact is arranged between the receiving end and the front end; and structuring a structured region in the front region, the structured region increases a friction of an engagement between an upper edge of the crimp flank and an inner side of the crimp flank during crimping, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a crimp connection, comprising: a conductor; and a crimp contact having a crimp flank, a receptacle receiving the conductor and extending in a longitudinal direction of the crimp contact up a structured region in a front region of the crimp contact arranged between the receiving end and the front end, the crimp flank is crimped around the conductor and the front region covers the conductor, the structured region increases a friction of an engagement between an upper edge of the crimp flank and an inner side of the crimp flank during crimping, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831